DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a1” and “a2” in Fig. 5 as described in the specification at page 12, lines 16 and 19.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0079697 to .

Regarding claims 1 and 20, Suzuki shows the claimed memory system in Fig. 1.  He shows the claimed nonvolatile memory as NANDs 260-1, 260-2, … 260-N.  He shows the claimed controller as memory controller 220 and NAND controller 240.  He shows the claimed first processor as garbage collection controller 222b (described at paragraph 0032) which performs the claimed first process of creating a free block by transferring valid data to another block.  He shows the claimed second processor as refresh controller 222a (described at 0030-0031) which performs the claimed second process of transferring valid data which needs refresh from one block to another block.
Suzuki does not teach that his garbage controller transfers valid data from N blocks to fewer than N blocks.  One is left to assume that his device performs the conventional garbage collection that transfers valid data from N blocks to N blocks, or from a single block to another single block.  This is the standard operation of garbage collection, where all the valid data in a single block is moved to a new, free block, and the first block is then erased and marked as free.  This process is standard in block-erase type nonvolatile memories because once a block becomes full of valid and/or invalid data, no additional data can be written to that block.  In other words, pages within a 
Nakazumi, on the other hand, discloses a system where the number of source blocks N is greater than the number of destination blocks.  As he shows in Figs. 2A and 2B, valid data (marked with diagonal hatch lines) is moved to a fewer number of destination blocks.  He teaches at 0047-0050 that it is more desirable to relocate valid data in blocks having a smaller ratio of valid data (less valid data in the block) because the performance degradation is less.  More specifically, he teaches at 0050 that “as the valid data ratio of the relocating source block 22 is smaller, degradation in performance due to the relocating process is small[er].  Accordingly, in the garbage collection, the CPU 11 preferentially selects the block 22 in which the valid data ratio is small as a relocating source.”  In other words, performance degrades less when there is less valid data to move.  This is 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement Nakazumi’s technique of garbage collecting multiple blocks into fewer blocks in Suzuki’s device so as to produce the maximum number of completely free blocks.  In other words, in a system of four blocks (for example) having two used and two free blocks, moving valid data from two blocks into one free block and then erasing the two original blocks would leave three free blocks (the two original blocks that are now erased and one of the original free blocks) and one used block.  Performing the conventional garbage collection on these two original blocks as Suzuki seems to do would require writing valid data from each original block into one free block, ending up with two free blocks and two used blocks.  Clearly it is better to have more free blocks, so Nakazumi’s technique is preferred, and it would have been obvious to one of ordinary skill in the art to implement that in Suzuki’s device to maximize the number of free blocks.  Choosing blocks with less valid data in them as Nakazumi teaches would lead to less performance degradation since less data is being moved.  

Regarding claim 4, Suzuki’s garbage collection controller 222b operates as claimed.  A block with a small proportion of valid data is selected 

Regarding claim 7, Suzuki’s refresh controller 222a operates as claimed.  A block with valid data that hasn’t been refreshed in more than a first period of time is selected for refresh so that the block can be recycled and the valid data preserved.

Allowable Subject Matter
Claims 2, 3, 5, 6, and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have 

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to 


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132